Exhibit 10.1

 

FIRST AMENDMENT TO CONSULTING AGREEMENT DATED SEPTEMBER 26, 2017

 

THIS FIRST AMENDMENT TO CONSULTING AGREEMENT DATED SEPTEMBER 26, 2017 (this
“Amendment”) is entered into as of February __, 2019 by and between Conversion
Labs, Inc., a Delaware corporation (the “Company”) and Robert Kalkstein, an
individual (“Kalkstein”). The Company and Kalkstein are also each hereinafter
referred to individually as a “Party” and together as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties entered into that certain Consulting Agreement dated
September 26, 2017 (the “Original Agreement”) whereby Kalkstein was engaged by
the Company to perform certain services as the Company’s Chief Financial
Officer;

 

WHEREAS, Kalkstein has informed the Board of his resignation, effective March
31, 2019;

 

WHEREAS, the Company and Kalkstein desire to amend the Original Agreement to
make certain revisions to the salary information and equity provisions; and

 

WHEREAS, all capitalized terms not otherwise defined herein shall have the
meanings given such terms in the Original Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:

 

1. Amendments. The Original Agreement shall be amended as follows, in accordance
with the terms and conditions of 14(F) thereof:

 

a. References to this “Agreement” shall mean the Original Agreement as amended
by this Amendment.

 

b. Exhibit A, Section 3(A), below shall be deleted and replaced in its entirety
with the following:

 

l. A1. The Company shall pay to consultant a monthly, cash Consulting Fee
according to this schedule:

 

Period  Amount  October 2017 – December 2017  $2,750  January 2018 – March 2018 
$5,000  April 2018 – September 2018  $7,500 

 

A2. For the Period of January 1, 2019 through March 31, 2019, the Company shall
pay consultant a one-time cash fee in the amount of $10,000 in exchange for
Consultant (a) foregoing $32,500 owed to him and (b) the Company decreasing the
exercise price of the Options as defined below from $0.40 to $0.28.

 





 

 

c. Exhibit A, Section 3(B), below shall be deleted and replaced in its entirety
with the following:

 

2. Subject to the approval of the Company’s Board of Directors, the Company will
sell and issue to Consultant an option to purchase 300,000 shares of the
Company’s Common Stock (the “Options”) at a price per share equal to $0.28.
Subject to consultant remaining a service provider on all such dates, the
Options will vest accordingly to the following schedule: 50% of the Options
shall vest upon the date of this Agreement and 50% of the Options shall vest on
March 30, 2019.”

 

3. Governing Law; Jurisdiction. This Amendment shall be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction). Any legal proceeding arising out
of or based upon this Agreement shall be instituted in in the state courts of
New York or in the federal courts located in the State of New York and each
party irrevocably submits to the exclusive jurisdiction of such courts in any
such proceeding.

 

4. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original copy and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties shall not have signed the same counterpart.

 

IN WITNESS WHEREOF, the undersigned hereby (a) executes this Agreement; (b)
confirms its agreement with the provisions and covenants herein provided; and
(c) agrees to be bound by this Agreement.

 



CONVERSION LABS, INC.         By: /s/ Justin Schreiber     Name: Justin
Schreiber     Title: Chief Executive Officer         By: /s/ Robert Kalkstein  
  Name: Robert Kalkstein, an individual  

 

 

 



 

 